UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

                                     AFFIDAVIT

      I, ALI SADIQ, being duly sworn, state as follows:

      1.     I am a Special Agent with the Federal Bureau of Investigation (FBI),

and have been so employed since approximately September 2015. My current

responsibilities include the investigation of violations of federal criminal law,

including computer crimes, in violation of 18 U.S.C. § 1030 (the “Computer Fraud and

Abuse Act”) and related frauds, including wire fraud.

      2.     This affidavit is submitted in support of a criminal complaint alleging

that OLALEKAN JACOB PONLE, also known as “Mr. Woodbery,” and “Mark Kain,”

has violated Title 18, United States Code, Section 1349. Because this affidavit is being

submitted for the limited purpose of establishing probable cause in support of a

criminal complaint charging PONLE with wire fraud conspiracy, I have not included

each and every fact known to me concerning this investigation. I have set forth only

the facts that I believe are necessary to establish probable cause to believe that the

defendant committed the offense alleged in the complaint.

      3.     This affidavit is based on my personal knowledge, information provided

to me by other law enforcement agents, statements of witnesses, my review of

communications involving PONLE, and other documents and reports.
I.    BACKGROUND INFORMATION

      Business Email Compromise Schemes

      4.     In a typical business email compromise scheme (“BEC scheme”), a

malicious actor compromises legitimate business email accounts through computer

intrusion techniques or social engineering and uses those accounts to cause the

unauthorized transfer of funds. Techniques for perpetrating these schemes include

phishing, spear phishing, identity theft, email spoofing, and the use of malware.

      Bitcoin

      5.     Bitcoin is a type of cryptocurrency, or virtual currency. Bitcoin is not

issued by any government, bank, or company; it is instead generated and controlled

through computer software operating on a decentralized peer-to-peer network.

Bitcoin transactions are recorded in the Bitcoin blockchain. The blockchain is a

distributed public ledger, run by the decentralized network, containing an immutable

and historical record of every bitcoin transaction.

      6.     People can send and receive cryptocurrencies online using many types

of electronic devices, including laptop computers and smart phones. Even though the

public addresses of those engaging in cryptocurrency transactions are recorded on a

blockchain, the identities of the individuals or entities behind the public addresses

are not recorded on these public ledgers. Bitcoin transactions are therefore sometimes

described as “pseudonymous,” meaning that they are partially anonymous. And while

it’s not completely anonymous, Bitcoin allows users to transfer funds more

anonymously than would be possible through traditional banking and financial

systems.


                                           2
      7.     Blockchain analysis is the process of inspecting, identifying, clustering,

modeling and visually representing transaction data on a blockchain. This process

can be used to verify that transactions involving a wallet address occurred. It can also

be used to obtain information about the individual or entity linked to a wallet address

and thereby potentially identify that individual or entity.

      8.     Although cryptocurrencies such as bitcoin have legitimate uses,

cryptocurrency is also used by individuals and organizations for criminal purposes

such as money laundering. As of June 22, 2020, one bitcoin is worth approximately

$9,641.66, though the value of bitcoin is generally much more volatile than that of

fiat currencies.

      9.     Bitcoin exchanges, such as Gemini Trust, are companies which allow

individuals to purchase or sell cryptocurrencies in exchange for fiat currencies or

other cryptocurrencies. Peer-to-peer cryptocurrency trading platforms, such as

Localbitcoins.com and Paxful.com, facilitate over-the-counter trading of local

currency for bitcoin.

II.   FACTS SUPPORTING PROBABLE CAUSE

      10.    Beginning no later than January 2019 and continuing until at least

September 2019, OLALEKAN JACOB PONLE conspired with others to engage in

BEC schemes to defraud several United States-based companies. These schemes

resulted in attempted and actual losses to victim companies in the tens of millions of

dollars.




                                           3
      11.    As described below, as part of the scheme, PONLE directed money mules

in the United States to open bank accounts in the names of victim companies.

Proceeds from BEC schemes, ranging from hundreds of thousands of dollars to

millions of dollars, were then wired by unwitting employees to the bank accounts

opened by PONLE’s mules. PONLE then instructed the mules to convert the proceeds

to Bitcoin and to send the proceeds of the BEC schemes to a bitcoin wallet that he

owned and operated.

      12.    One of these BEC schemes involved a Chicago-based company (Victim

Company A) that was defrauded out of $2,300,000. A second Chicago-based company

(Victim Company K) was defrauded into sending wire transfers totaling

$15,268,000.00. Preliminary blockchain analysis indicates that PONLE received at

least 1,494.71506296 bitcoin related to these BEC schemes, valued at approximately

$6,599,499.98 at the time he received the proceeds.

      A.     PONLE Used the Alias “Mark Kain” To Correspond with Money
             Mules

       12.   As described in more detail below, money mules in the United States

were approached by a person they knew as “Mark” or “Mark Kain.” “Mark” later

directed them to open bank accounts in the names of victim companies. Those

accounts received proceeds from the BEC schemes, and at “Mark’s” direction, the

money mules converted proceeds to bitcoin and sent proceeds to “Mark”.

       13.   According to one of those money mules, Individual B, “Mark Kain”

contacted Individual B using telephone number (323) 985-4088 (“the 4088 phone

number”). According to records obtained from Dingtone, a messaging and Voice over



                                         4
    Internet Protocol 1 application, subscribing customer records for the 4088 phone

    number included the cellular telephone number 27793837890 (“the 7890 phone

    number”), which based on law enforcement database searches, is owned by a South

    African service provider.

          14.   Based on my review of chat transcripts from online messaging

    applications between PONLE and Individual B and a second money mule, Individual

    A, “Mark” instructed Individual B and Individual A to send money to the bitcoin

    wallet 16AtGJbaxL2kmzx4mW5ocpT2ysTWxmacWn (“the 16AtGJ BTC Wallet”) on

    at least nine occasions. Records obtained from Bitpay, a processor of cryptocurrency

    transactions, indicated that between approximately September 18, 2015 and

    November 29, 2016, the 16AtGJ BTC wallet made five purchases associated with the

    Gmail account hustleandbustle@gmail[.]com (the “hustle Gmail account”).

          15.   Based on records obtained from Apple, an iCloud account (Subject

    Account 1) was subscribed to by Jacob Olalekan, listing the 7890 phone number, the

    hustle Gmail account, and a physical address in Johannesburg, South Africa.

          16.   Based on my review of records from Apple, Subject Account 1 contained

    several identity documents and photographs of PONLE. These included a photo of a

    Nigerian passport with a photo of an individual named Olalekan Jacob Ponle, born

    in May 1991 in Lagos, Nigeria, a photo of a United Arab Emirates visa with a photo

    of an individual named Olalekan Jacob Ponle with the profession “marketing


1Voice over Internet Protocol, or VOIP, is a technology that allows callers to use an internet
connection for voice calls. As a result, the user of a VOIP application can be anywhere in the
world, so long as they have an internet connection.



                                              5
representative” and a photo of a United Arab Emirates Resident Identity Card with

a photo of a Nigerian national named Olalekan Jacob Ponle.

      17.   I reviewed a January 2012 United States visa application which

included a photograph and biographical data for an individual named Olalekan

Jacob Ponle, born in May 1991, in Lagos, Nigeria, and the images and biographical

information matched the information contained in the passport photo, the United

Arab Emirates (UAE) visa and the UAE Resident Identity Card recovered from

Subject Account 1. I have included these photos below:

            a.    Photo from a United States visa application in the name of




PONLE:

            b.    Photo from Subject Account 1 of a Nigerian passport in the name




of PONLE:

            c.    Photo from Subject Account 1 of a UAE visa in the name of




                                        6
PONLE:

                d.    Photo from Subject Account 1 of a UAE Resident Identity Card in




the name of PONLE:

          18.   I have reviewed activity records for Subject Account 1 between February

    16, 2020 and March 10, 2020 and observed that, according to whois2 records, most of

    the IP addresses used to access Subject Account 1 are assigned to internet service

    providers located in the UAE.

          19.   In addition to these identity documents, Subject Account 1 included

three photos and two videos of an individual who appears to be PONLE, appearing

by himself and looking into the camera; a photo of a DHL shipping label with

recipient details including the name Olalekan Jacob Ponle and an address located in

Dubai, UAE; and a photo of a DHL shipping label with recipient details including

the name Olalekan Jacob Ponle and another address located in Dubai, UAE.



2Whois is an open source tool used for querying databases that store the registered users or
assignees of Internet resources such as domain name and IP address blocks.


                                             7
      20.   Additionally, based on my review of Subject Account 1 records, I saw

several WhatsApp conversations between PONLE and other individuals in which

PONLE identified himself by name. For example, on or about March 6, 2019, in a

conversation that appeared to discuss sending wire transfers, PONLE and an

unknown individual (“Individual C”) exchanged the below messages:

      PONLE:             Just send 60k to the account as directed

      PONLE:             Use my name as Reference

      PONLE:             OLALEKAN JACOB PONLE

      Individual C:      k

      21.   Also, for example, on or about June 18, 2019, in a conversation that

appeared to be of a social nature, PONLE and an unidentified individual (“Individual

D”) exchanged the below messages:

      Individual D:      This is my name

      Individual D:      First: [Individual D first name]

                         Last: [Individual D last name]

      Individual D:      Now you know my full government

      Individual D:      Tell me yours

      PONLE:             Jacob Ponle

      Individual D:      Where did Woodie come from

      PONLE:             It came from a friend awarding me that name cause I used
                         to be a comedian in high school

      PONLE:             and ever since I retained it




                                         8
      22.   Finally, as described in more detail below, Subject Account 1 also

contained WhatsApp conversations with other individuals discussing wire transfers

as well as images of computer screens displaying what appear to victim company

emails containing wire transfer instructions or financial information. For example,

the following image was found in Subject Account 1:




      23.   Based on my training and experience, criminals who engage in business

email compromise schemes coordinate wire transfers with co-conspirators using

WhatsApp and other online messaging applications and sometimes share images of

compromised victim company email accounts. Based on these observations and

information I obtained from law enforcement databases and interviews with victim

companies, I believe PONLE collaborated with co-conspirators to engage in business

email compromise schemes.




                                        9
         B.     PONLE Was Involved in a January 16, 2019 Business Email
                Compromise Scheme Targeting Victim Company B

          24.   On or about January 16, 2019, a business email compromise scheme

    targeting Victim Company B, located in Des Moines, Iowa, resulted in a fraudulent

    wire of approximately $188,000 to a bank account in the name of a Victim Company

    B supplier. As described below, PONLE directed Individual B to open a bank account

    in the name of the Victim Company B supplier, told Individual B the amount of

    money that would be wired to the account, directed Individual B to convert the

    proceeds of the BEC to Bitcoin, and directed Individual B to send the proceeds to the

    16AtGJ BTC Wallet.

          25.   Based on a review of text messages exchanged by PONLE using the 4088

    telephone number and the alias “Mark Kain” 3 and Individual B, PONLE first

    contacted Individual B about Victim Company B on January 7, 2019.

          26.   At approximately 9:06 PM UTC on January 7, 2019 PONLE and

    Individual B had the following exchange:

         PONLE:              I want you to set up a separate business account just to
                             receive the money
                             In this name [Victim Company B supplier]

         Individual B:       They will ask me what type of business

         PONLE:              just a small scale business or something intriguing to tell
                             them
                             Then right away we kick start to process the wire for 200k.




3For the reasons stated above, I believe that “Mark Kain” is an alias used by PONLE. When
exchanging the messages with Individuals A and B described in this affidavit, PONLE used
that alias. For clarity, I will refer to PONLE by his true name throughout.



                                            10
      Individual B:       [Individual B] dba [Victim Company B supplier]
                          [account number ending 8208]
                          ABA# 061000104.

Based on the content and context of this text, I understand that Individual B had set

up an account in the name of the Victim Company B supplier and provided the

account and routing number to PONLE.

      26.    At approximately 12:27 PM UTC on January 10, 2019, PONLE texted,

“The wire has been processed and I believe it should be in the account now[.] $188k.”

      27.    Based on information provided by an employee of Victim Company B, on

or before January 16, 2019, one or more unknown subjects gained unauthorized

access to a Victim Company B-issued email account by compromising the credentials

through phishing. The unknown subjects then changed security settings in the email

account to hide their activity from the account user. On or about January 16, 2019,

the unknown subjects used this access to send an email from the Victim Company B

Email Account. The email requested a $188,000 wire transfer from Victim Company

B to the Victim Company B supplier at the 8208 bank account. As a result of the

fraudulent email $188,000 was sent to 8208 account, the same account created by

Individual B at PONLE’s direction.

      28.    Beginning at approximately 3:13 PM UTC on or about January 17, 2019,

PONLE and Individual B had the following exchange:

      Individual B:       The money is in
                          Send me your wallet.

      PONLE:              [The 16AtGJ Wallet]




                                         11
      Individual B:     Just sent 121,000.

      PONLE:            Received.

      29.   Blockchain analysis and records from a cryptocurrency exchange

services, confirmed that on or about January 17, 2019 Individual B sent

approximately 3.13030959 bitcoin, worth approximately $119,000 at the time of the

transaction, from Individual B’s account to PONLE’s 16AtGJ BTC Wallet.

      30.   Text messages between Individual B and PONLE shortly after the

January 16, 2019 BEC show PONLE’s knowledge of the fraudulent nature of these

financial transactions. For example, beginning at approximately 2:58 PM UTC on or

about January 22, 2019, PONLE and Individual B had the following exchange:

      PONLE:            If I need you to set up another name account can you do
                        that today.

      Individual B:     A new fictitious name?

      PONLE:            Yes
                        [Individual B] I really enjoy the relationship we are
                        building and I’ll sincerely want us to work for a long time
                        but we most [sic] develop a very creative statistics to beat
                        this banks in other for them not to stop our dealings.

      Individual B:     How do we do that.

      PONLE:            Having more bank account and each time we done with it
                        we move to the next one.
                        that way we probably use them for 1-2 transaction at most.

      Individual B:     You’re probably right.




                                       12
      C.    PONLE Was Involved in a February 11, 2019 Business Email
            Compromise Scheme Targeting Victim Company A

      31.   On or about February 11, 2019, a business email compromise scheme

targeting Victim Company A, located in Chicago, resulted in a fraudulent wire of

approximately $2,300,000 to a bank account in the name of a Victim Company A

subsidiary opened by Individual A at PONLE’s direction.

      32.   As described below, based on a review of text messages exchanged by

PONLE and Individual B, between approximately February 8, 2019 and February

15, 2019, PONLE directed Individual B to open a bank account in the name of the

Victim Company A Subsidiary and coordinated a wire transfer of $2,300,000 into this

account. PONLE further instructed Individual B as to how to disburse those funds.

      33.   At approximately 4:52 PM UTC, on or about February 8, 2019, PONLE

and Individual B exchanged the followed messages:

      PONLE:             Good morning [Individual B]
                         [the Victim Company Subsidiary] is the new name we
                         should used [sic].

      Individual B:      Yes I’m on it but I want my [sibling] to open account But I
                         will control everything.

      PONLE:             2.3M is the figure for this
                         Can you do with Bank of America?

      31.   Based on my review of additional correspondence and bank records, I

know that on or about February 8, 2019, Individual A, who is Individual B’s sibling,

began working with PONLE and Individual B to open a bank account.

      32.   Based on an interview with the Vice President and Controller

(“Employee A”) at Victim Company A and Victim Company A records, at some point



                                        13
on or before February 11, 2019, one or more unknown subjects gained unauthorized

access to a Victim Company-issued email account (the “Victim Company A Email

Account”) belonging to the Chief Accounting Officer of a subsidiary of the Victim

Company (the “Victim Company A Subsidiary”).

      33.    On or about February 11, 2019, the unknown subjects used this access

to send an email from the Victim Company A Email Account to Employee A’s email

account. The email included an attachment requesting a $2,300,000 wire transfer

from the Victim Company to the Victim Company Subsidiary at Bank of America

account number xxxxxxxx7046 (“the 7046 Account”). The fraudulent email was

almost identical to a prior, legitimate email from the Victim Company A Email

Account to Employee A’s email account. Specifically, the email and attachment

included the same wire transfer amount, the name of the Victim Company

Subsidiary, the same beneficiary account routing number and the same beneficiary

account name. The only difference was the email’s date and the beneficiary account

number.

      34.    Bank of America records show that Individual A opened the 7046

Account in-person on or about February 11, 2019 under Individual A’s true name

“d/b/a [the Victim Company Subsidiary]”. Account opening documentation includes

Individual A’s social security number and a signature. The 7046 account is a business

checking account.

      35.    Beginning at approximately 2:03 PM UTC February 11, 2019, PONLE

and Individual B had the following exchange:




                                         14
      Individual B:       Hey [PONLE]. Do I have your approval to give your
                          number to my [sibling] because [s/he] is setting it up and
                          [s/he] needs to ask you a few questions?

      PONLE:              Okay go ahead.

      Individual B:       Ok [his/her] name is [Individual A].

      36.    At approximately 12:56 AM UTC on or about February 12, 2019,

Individual B texted, “Everything is ready to go.”

      37.    On or about February 14, 2019, personnel at the Victim Company,

relying on the February 11, 2019 fraudulent wire transfer request, sent a $2,300,000

wire transfer to the 7046 Account.

      38.    Beginning at approximately 6:01 PM UTC February 14, 2019, PONLE

and Individual B discussed having Individual A send the proceeds of the $2,300,000

wire transfer to PONLE:

      PONLE:              Hey can you check [if] the funds arrived now.

      Individual B:       It’s in!!!
                          [S/he]’s doing the wire now
                          2.3
                          I’m instructing [him/her] and on it.

      39.    Later the same day, February 14, 2019, $2,300,000 was sent from the

7046 Account to a second Bank of America account, number xxxxxxxx6046 (“the 6046

Account”) via an online banking transfer. Bank of America records show that the 6046

Account is a personal checking account that was opened online by Individual A on or

about September 24, 2018.

      40.    On or about February 15, 2019, a $2,149,000 wire transfer was sent from

the 6046 Account to Silvergate Bank account number xxxxxxxx8012 (“the 8012



                                         15
Account”). The 8012 Account belongs to Gemini Trust, a cryptocurrency exchange

business, and is used by Gemini Trust to facilitate customer transactions. The

February 15, 2019 wire transfer included the beneficiary notation, ZVZPZV, and

federal IMAD number, 20190215B6B7HU3R006023.

      41.   Records obtained from Gemini Trust show that the beneficiary notation

ZVZPZV and federal IMAD number 20190215B6B7HU3R006023 are associated with

Gemini Trust customer account xxxxxxxx9581 (“the 9581 Account”), which was

owned by Individual A.

      42.   Beginning at approximately 4:48 PM UTC on or about February 15,

2019, PONLE and Individual B had the following exchange:

      Individual B:      The money is in the exchange
                         [Individual A] is going to start doing the block trading.
                         We are going to send you 500k at a time until you have it
                         all.

      PONLE:             Wallet is
                         [the 16AtGJ BTC Wallet]

      Individual B:      [S/he] is getting ready to send you 340 [bit]coins
                         Sent
                         And the rest is coming.

      PONLE:             I got the first one
                         I got the second one just waiting for remainder.

      Individual B:      Just sent the last 36k

      43.   Gemini Trust records showed that on February 15, 2019, the 9581

Account received a $2,149,000 wire transfer deposit and that within approximately

the next 90 minutes, approximately $2,148,877.70 was converted from U.S. Dollars




                                        16
to bitcoin and subsequently transferred in two separate transactions to the 16AtGJ

BTC Wallet.

      D.      PONLE Was Involved in a March 4, 2019 Business Email
              Compromise Scheme Targeting Victim Company H

       44.    Based information provided by a company located in Great Bend,

Kansas (“Victim Company H”) and records provided by PNC Bank, on or before

March 4, 2019, one or more unknown subjects gained unauthorized access to a

Victim Company H-issued email account. The unknown subjects then made rules

changes to the compromised email account to prevent their activity from being

detected by the account user. On or about March 1, 2019, the unknown subjects used

this access to send an email from the Victim Company H Email Account to a creditor

of Victim Company H requesting a $415,000 wire transfer to a PNC Bank account

in the name of Victim Company H opened by Individual B at PONLE’s direction. As

a result of the fraudulent email, on or about March 4, 2019, PNC bank records show

that a wire transfer of approximately $415,000 was sent from Victim Company H’s

creditor to the account owned by Individual B.

       45.    Based on a review of text messages exchanged by PONLE and

Individual B between approximately February 26, 2019 and February 28, 2019,




                                       17
several days before the fraudulently-induced wire transfer, PONLE directed

Individual B to open a bank account in the name of the Victim Company H.

       46.   At approximately 4:38 PM UTC, on or about February 26, 2019, PONLE

sent Individual B this message: “I have a new name I need you to work on ASAP[.]

[Victim Company H]”

       47.   Beginning at approximately 3:02 PM UTC, on or about February 28,

2019, PONLE and Individual B exchanged the following messages:

       PONLE:            [Victim Company H] I’m waiting for the account this
                         morning

       Individual B:     I will have the account number very shortly

       48.   Beginning at approximately at approximately 9:00 PM UTC on or about

February 28, 2019, PONLE and Individual B exchanged the following messages:

       Individual B:     [account number ending 0495 (the “0495 account”)]
                         PNC bank

       PONLE:            This belongs to [Victim Company H] right

       Individual B:     Yes

Based on the content and context of this exchange, I believe that Individual B had

opened a bank account in Victim Company H’s name, per PONLE’s earlier request.

       49.   Based on my review of Subject Account 1 records, I saw several

WhatsApp conversations between PONLE and other individuals who appear to be

involved in business email compromise schemes. Based on my training and

experience, criminals typically work with co-conspirators in order to perpetrate these

schemes. The criminals and their co-conspirators often share details relevant to the




                                         18
schemes, such as bank account information, with one another via messaging

applications such as WhatsApp.

      50.     Between February 22, 2019 and March 18, 2019, approximately 275

messages were exchanged between PONLE and Co-conspirator 1 (“CC-1”). Many of

these messages discussed bank account details and various “jobs”, which I believe

refer to business email compromise schemes. For example, at approximately 5:12

PM UTC on or about March 1, 2019, PONLE and CC-1 exchanged the below

messages:

      CC-1:              That job
                         [Victim Company H]

      PONLE:             Yes

      CC-1:              I don update d aza

      PONLE:             Okay good

      CC-1:              Dem don reply
                         Monday I go instruct
                         dem respond
                         Monday 400k




                                       19
Based on my training and experience and open source information, the word “aza” is

a slang term used by Nigerian cyber criminals to refer to a bank account, typically

those used to deposit money obtained through fraud.

       51.   Within one minute of the text exchange with CC-1, at approximately

5:13 PM UTC on or about March 1, 2019, PONLE texted Individual B: The [Victim

Company H] has 400k coming on Monday.

       52.   Beginning at approximately 5:20 PM UTC on or about March 4, 2019,

PONLE and Individual B exchanged the following messages:

       PONLE:            The $415k will arrive the PNC today just keep checking it

       Individual B:     We have the money. Setting up wires now

      E.     PONLE Was Involved in a June 2019 Business                     Email
             Compromise Scheme Targeting Victim Company M

       55.   Based on information obtained from an interview of personnel at Victim

Company M, in or about May 2019, an administrative account in Victim Company

M’s email system was compromised by unknown actors. The unknown actors created

email forwarding rules that allowed them to read emails belonging to high-ranking

employees at Victim Company M.

       56.   In or about June 2019, Victim Company M personnel received emails

from an email address with a domain spoofed to appear similar to the name of the

company that distributes Victim Company M’s quarterly dividends. On or about

June 11, 2019, Victim Company M personnel received a fraudulent email with

instructions to wire $19,292,690.30 to a bank account ending in 6552 (“the 6552

account”). Victim Company M Personnel attempted to send the wire transfer as



                                        20
instructed, but the transaction failed because the 6552 account was closed by the

bank for fraud. On or about June 19, 2019, Victim Company M personnel received

another fraudulent email from the same email address stating that there was a

problem with the previous bank account and with instructions to wire the same

amount to an account ending in 1295 (“the 1295 account”). Victim Company M

Personnel attempted to send the second wire transfer as instructed, but the

transaction failed because the 1295 account had also been closed for fraud.

       57.   Based on my training and experience, criminals and their co-

conspirators involved in business email compromise schemes gain unauthorized

access to victim company email accounts, look for emails pertaining to wire transfers

and then share images of these emails with co-conspirators in order to coordinate

the creation of bank accounts to receive a fraudulently-induced wire transfers.

Additionally, these criminals sometimes share images of details of bank accounts

created by mules to launder the funds from these schemes. I reviewed the contents

of Subject Account 1 and observed approximately five images that show that PONLE

had access to emails and financial records for Victim Company M. Based on the

overlapping information in these images and the information provided by Victim

Company M, I believe that PONLE and other co-conspirators were involved the

scheme targeting Victim Company M. The images included:

             a.   A photo of a computer screen displaying an email with the

following text:

       Please approve the attached Dividend payment (including postage) of
       $19,292,690.30 set for June 20th. I have reviewed the funding letter from



                                        21
       [Transfer Services Company] for accuracy and validated the share count
       included in the payment amount. Even though the attached Daily Transaction
       Journal file is dated 5/31/2019, according to [Transfer Services Company],
       there has been no change in the number of outstanding shares since then.

            Dividend Payment Reconciliation          Jun-19
            Total # of shares: 385,837,581
            Dividend / Share: $0.050
            Dividend Payment Amount: $19,291,879.05
            Postage: $811.25
            Total Dividend Payment Amount: $19,292,690.30

       Corporate Treasury - Please note the bank name & associated ABA number
       in the funding request:

       Bank Name: JP Morgan Chase
       ABA Number: 121000021
       A/C Name: [Transfer Services Company] as agent for [Victim Company M]
       A/C Number: XXX-XX6552 (“the 6552 account”)

       Please let me know if you have any questions.

The “Total Dividend Payment Amount” contained in the screenshot of the Victim

Company M email is the same amount requested in the June 11, 2019 and June 19,

2019 fraudulent emails.

            b.    A photo of a computer screen displaying what appears to a debit

transaction record dated June 19, 2019 for an outgoing money transfer from Victim

Company M in the amount of $19,292,690.30:




                                        22
             c.    An image of what appeared to be a photo of a computer screen

displaying a web page with bank account details identifying Victim Company M, the

1295 account, and the Transfer Services Company. The screenshot listed the

available balance in the account. Based on my training and experience, I believe this

screenshot was taken and sent to PONLE to inform him that the 1295 account was

open and available for use.

      F.     PONLE Was Involved in a September 6, 2019 Business Email
             Compromise Scheme Targeting Victim Company I

       59.   Beginning on or about July 12, 2019, an FBI online covert employee

(“OCE-1”) began communicating with PONLE using a messaging application handle

that was previously used by Individual A. Subsequently, PONLE directed OCE-1 to

open two bank accounts in the names of companies in the United States in order to

receive wire transfers and to transfer any funds sent to those accounts to the 16AtGJ

BTC Wallet.




                                         23
      60.   More specifically, on or about July 15, 2019, via an online messaging

application, PONLE directed OCE-1 to open a bank account in the name of Company

B. In response, the FBI opened the Covert Company B bank account. On or about

July 17, 2019, OCE-1 provided PONLE the Covert Company B bank account

information.

      61.   While no money was ever sent to the Covert Company B bank account,

based on information provided by personnel at a company located in Southfield,

Michigan (“Victim Company I”), I learned that on or before September 6, 2019,

unknown subjects gained unauthorized access to two Victim Company I email

accounts belonging to its two co-owners. The unknown subjects used that access to

send emails to Victim Company I personnel from both compromised email accounts

requesting a wire transfer of $1,206,418.76 and identifying the receiving account

number as the Covert Company B bank account opened at PONLE’s instruction in

July 2019. Personnel at Victim Company I determined that the wire transfer request

was fraudulent, and no funds were sent.

     G.     PONLE Was Involved in a September 9, 2019 Business Email
            Compromise Scheme Targeting Victim Company J

      62.   Based on interviews with personnel at a company located in Harrison,

New York (“Company D”), Company D and Victim Company J, located in Garden

City, New York were involved in a real estate transaction in 2019. In connection with

this transaction, several days prior to September 9, 2019, Company D sent Victim

Company J an email containing a loan payoff letter and wire transfer instructions.




                                        24
      63.   On or about September 9, 2019, unknown subjects sent Victim Company

J personnel a fraudulent email from a spoofed email address. Based on my training

and experience, spoofed email addresses are designed to look like a real domain in

order to trick a recipient into responding. Email spoofing is commonly used in BEC

schemes.

      64.   The fraudulent email contained a loan payoff letter with wire transfer

instructions identifying the receiving account number as the Covert Company B

bank account opened at PONLE’s instruction in July 2019, and the same account

used in the attempt to defraud Victim Company I. Personnel at Victim Company J

determined that the wire transfer request was fraudulent, and no funds were sent.

     H.     PONLE Was Involved in a September 4 through September 9,
            2019 Business Email Compromise Scheme Targeting Victim
            Companies K and L

      65.   Based on interviews with personnel at a company located in Chicago,

Illinois (“Victim Company K”) and a company located in Santa Ana, California

(“Victim Company L”), in or about February 2019, unknown subjects set up an

escrow with Victim Company L with account holder information that Victim

Company L later determined to be fictitious.

      66.   On or about July 23, 2019, via an online messaging application, PONLE

directed OCE-1 to open a bank account in the name of Company C. In response, the

FBI opened the Covert Company C bank account. On or about July 17, 2019, OCE-1

provided PONLE the Covert Company C bank account information.




                                       25
        67.   On or before September 4, 2019, unknown subjects gained unauthorized

access to a Victim Company K email account. On September 4, 2019, the unknown

actors used that access to send emails to Victim Company K personnel to induce a

wire transfer of $5,000,000 to the escrow account at Victim Company L that was set

up in February 2019. On the same date, unknown actors sent a separate email

inducing Victim Company K to wire $268,000 to a fraudulent account.

        68.   After the escrow account was credited $5,000,000, the unknown subjects

then communicated via email and phone with personnel at Victim Company L to

attempt to induce a wire transfer of approximately $4,000,000 of the funds to Covert

Company C bank account, which was opened at PONLE’s direction in July 2019, and

the remaining $1,000,000 to two other bank accounts. Personnel at Victim Company

L determined that the wire transfer requests were fraudulent, and no funds were

sent.

        69.   The online communications between OCE-1 and PONLE show that

PONLE had specific knowledge of details about the business email compromise

schemes targeting Victim Companies K and L. For example, PONLE and OCE-1

exchanged the following online messages on or about September 4, 2019:

        PONLE:            The [to Covert Company C bank account] account would be
                          funded today

        OCE-1:            Funded as in today or tomorrow?

        PONLE:            Yes the transaction is being processed as we speak just
                          wanted you to be on alert

        PONLE:            It’s coming from California




                                         26
       70.   Separately, based on an interview of personnel at Victim Company K,

on or about September 9, 2019, unknown subjects gained unauthorized access to a

Victim Company K email account and used the account to send emails to Victim

Company K personnel to induce two wire transfers of $5,000,000. They identified

Covert Company C bank account as the recipient bank account for one of the

transfers. On or about September 9, 2019, personnel at Victim Company K sent the

funds to Covert Company C bank account.

       71.   PONLE’s messages to OCE-1 on September 9, 2019, demonstrate his

knowledge of this BEC scheme:

       PONLE:             [OCE-1], great news I have the funds have being wired into
                          [Covert Company C bank account] I have the confirmation
                          right now as we speak.

       OCE-1:             Wonderful!!! The funds are in there [PONLE]! I’m glad
                          they finally came through
                          Transferring to my personal account as we speak

       PONLE:             Excellent

       OCE-1:             Everything should move over in the next 24-48 hours

       PONLE:             All coins would be ready ?

       OCE-1:             Yup, moving over to the exchange. Might take up to 48
                          hours
                          What is your wallet address?

       PONLE:             Same one I being using
                          [the 16AtGJ BTC Wallet]

III.   CONCLUSION

       72.   Based on the above information, there is probable cause to believe that,

beginning no late than January 2019 and continuing until at least September 2019,



                                         27
at Chicago, in the Northern District of Illinois, Eastern Division, and elsewhere,

PONLE conspired to commit wire fraud, in violation of 18 U.S.C. § 1349.


                                     FURTHER AFFIANT SAYETH NOT.
                                     SADIQ.ALI.G95F98E79
                                     2020.06.25 16:48:19 -05'00'
                                     ALI SADIQ
                                     Special    Agent,      Federal   Bureau    of
                                     Investigation


SUBSCRIBED AND SWORN
                   N to before me on June 25, 2020.


Honorable
Hoonorable Yo
           Y
           Young
             oung B. Kim
United
U  it d States
        St t Magistrate
               M i t t Judge
                         J d




                                       28
